INITIAL APPEARANCE CALENDAR

 

Magistrate Judge : Robert M. Levy Date: 2/27/20

Log# Su8— bilS_

Magistrate Case Number: 20-10M
yo. Name: Tiffany Harris

Court appointed counsel. Defendant retained counsel.
EDNY:V RET

 

 

 

 

 

 

Defense Counsel: __ Deirdre Von Dornum & Amanda David CJA:__

A.U.S.A. Gillian Kassner Clerk : Felix Chin

Interpreter : Language:

_N_ ARRAIGNMENT on Complaint held. ___ Government Agent Sworn

Pd DETENTION HEARING Held: wf Government opposed bail for reasons stated on the record.
ae Bond set at Ro R Bond set on consent of both parties.
Defendant : rid released ___ held pending satisfaction of bond conditions.

\/_ Defendant advised of bond conditions set by the Court and signed the bond.
Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.

 

(Additional) surety/ies to co-sign bond by

After detention hearing, Court orders detention in custody. Leave to reopen granted

Temporary Order of Detention Issued. Bail Hearing set for

 

At this time, defense counsel states on the record that the defendant does not have a bail
application / package. Order of detention entered with leave to reapply to a Magistrate
or to the District Court Judge to whom the case will be assigned.

J Preliminary Hearing set for: 2 i vo @ ((20 > or waived by defendant

 

Status Conference set for: before Judge

Medical memo issued.

REMOVAL (Rule 5) PROCEEDING held. To the district of:

 

Identity hearing held. Court orders removal denies removal
Defendant waives: __ identity hearing ____ preliminary hearing

Identity/ Removal Hearing set for:

 

No bail application presented to the Court. Commitment to the District entered.
Other Comments/Rulings:__Mi avtes ovdive a Sea (ed.

 

 

 

 
